Citation Nr: 1807287	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-32 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. A. Abarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1963. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2017, the Veteran was afforded a hearing before the undersigned.  A transcript of the hearing has been associated with the file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran's bilateral hearing loss disability is attributable to his period of active duty military service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the issues herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran argues that his bilateral hearing loss disability is a result of his service in the Army as a truck driver who supported a heavy motor battalion, and that he was constantly exposed to loud noise during fire exercises.  He states that his group reinforced and resupplied units during the building of the Berlin Wall, and that he was exposed to heavy mortar fire.  He also states that hearing protection was not used.

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Post-service medical treatment records show that the Veteran has been diagnosed with a bilateral hearing loss disability.  See July 2013, August 2013, and October 2013 VA examinations.  The first requirement for service connection for this claim, the existence of a current disability, is met.

The Veteran's military occupational specialty during service was that of light truck driver.  The Veteran reported having high levels of noise exposure during the performance of his duties.  The Board finds that the Veteran's report of noise exposure is credible and consistent with the circumstances of his service, as indicated in official military records.  See 38 U.S.C. § 1154(a).  As such, the Board finds that the Veteran experienced exposure to loud noise in service.  In addition, service connection has previously been granted for the Veteran's tinnitus based on such in-service acoustic trauma.  Therefore, in-service acoustic trauma is conceded based on the circumstances of his service.  The remaining question is whether the current bilateral hearing loss disability is related to any aspect of the Veteran's military service, to include exposure to loud noise.  

Service treatment records are silent for any complaints of hearing loss and the Veteran's hearing was within normal limits on entrance and separation.

During a July 2013 VA examination, the Veteran was diagnosed as having sensorineural hearing loss in both ears.  The examiner opined that it was at least as likely as not that the Veteran's hearing loss was related to his time in the service as a light vehicle driver as a result of noise exposure inherent in such type of duties that cause hearing loss. 
 
At his August 2013 VA examination, the Veteran was diagnosed with sensorineural hearing loss bilaterally.  The examiner, however, stated that he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation. 

Finally, at an October 2013 VA examination, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's bilateral hearing loss disability was less likely than not related to his military noise exposure.   The examiner explained that the Veteran had a normal whisper voice test at enlistment and normal audiogram by VA standards at separation.  Her rationale for the opinion was, "From review of separation exam, Veteran had 30Db threshold at 4kHz frequency in left ear only.  This does not meet the VA criteria for hearing loss.  He was discharged from the military in 1963 and denied any ear/nose/throat problems at that time."  The examiner referenced the Institute of Medicine (2006) findings that reported hearing loss from noise injuries occurs immediately.  She further stated that there is insufficient scientific evidence to conclude that permanent hearing loss directly attributable to noise exposure develops long after noise exposure.  She stated, "On both QTC and FTOPC audiograms in 2013, the Veteran had significant hearing loss in bilateral ears, with a significant change at nearly all frequencies.  Therefore it appears that Veteran had hearing loss after his military service.  Based on this, military noise exposure did not cause hearing loss in this Veteran.  The hearing loss was most likely due to post-military noise exposure."

In a July 2014 lay statement provided by his wife, she stated that they met in January 1964 and were married in May 1964.  She stated, "Even when we started dating, I noticed that [the Veteran] always had the radio up louder than was comfortable for me.  Additionally, I often had to repeat myself when talking to [the Veteran] especially if the location was noisy."  She added, "[h]is hearing has continued to decrease to the present time."  

At his hearing before the undersigned in November 2017, the Veteran testified that since leaving the military in 1963, he has worked in a service station pumping gas and in homes installing TV cable.  He also stated that he went hunting once a year, and "sometimes I shot and sometimes I didn't."  Based on these statements and a review of the record, the Board finds that there has not been considerable noise exposure post-service.

Given the evidence set forth above, and resolving all reasonable doubt in the Veteran's favor, service connection for the Veteran's bilateral hearing loss disability is warranted.  In so finding, the Board notes that the October 2013 VA examiner's negative opinion was based on normal hearing limits during service.  The Board notes that in-service hearing loss is not required to establish entitlement to service connection for hearing loss.  Hensley, 5 Vet. App. at 159.  Therefore, the October 2013 VA examination report is not found to be probative.  Moreover, the August 2013 VA examiner stated that no opinion could be provided without resorting to mere speculation.  As such, this evidence is neither for or against the claim.

The Board is therefore, left with one positive nexus opinion provided in July 2013 by a VA examiner who also provided a rationale for the opinion, and competent lay statements regarding continuity of symptomatology since service.  Indeed, the Veteran's wife reported that he had problems hearing prior to their marriage in May 1964, which was within one year of separation from service, and continually since service.  After resolving any reasonable doubt in favor of the Veteran, the Board finds that service connection for a bilateral hearing loss disability is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral hearing loss disability is granted.




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


